Citation Nr: 1215597	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  04-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disk disease of the lumbosacral spine prior to September 6, 2005.

2.  Entitlement to an initial rating in excess of 40 percent for degenerative joint and disk disease of the lumbosacral spine from September 6, 2005.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbosacral spine disability.

5.  Entitlement to service connection for headaches, to include as secondary to a service-connected lumbosacral spine disability or as secondary to a claimed cervical spine disorder.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) from January 1974 to October 1993 as a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from September 2004, May 2005, November 2006, and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

With regard to the Veteran's claim for service connection for right ear hearing loss, the Board observes that the Veteran did not submit a notice of disagreement following the November 2006 rating decision that initially denied this claim.  Rather, in a December 2006 statement, he submitted evidence in support of his claim for bilateral hearing loss and indicated that this evidence was "new and material."  After reviewing the submitted evidence, which consists of a statement from a fellow service member who served with the Veteran as a member of a ceremonial salute battery and attested to exposure to loud noises from the 75 millimeter ammunition used, the Board agrees that this evidence is indeed new and material to his claim for right ear hearing loss that was pending at the time of the submission.  See 38 C.F.R. § 3.156(b) (2011) (providing that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  

The November 2006 rating decision determined that "no service medical records have been provided which would verify that you suffered . . . some acoustic trauma event during active duty for training while you were in the Army National Guard."  Because evidence submitted in December 2006 indicates that the Veteran was exposed to excessive noise during ceremonial events, this evidence is considered to have been filed with the pending claim.  As such, finality did not attach to the November 2006 rating decision.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009) (indicating that the application of section 3.156(b) may affect the Board's determination that a rating decision became final, stating, "To accept the Secretary's position that the Board correctly determined that the [] RO decision was final would be to allow VA to ignore this claimant-friendly provision [3.156(b)].").  Further, because the Veteran filed a timely notice of disagreement following the RO's readjudication of this issue in April 2007, at which time the RO also initially denied his claim for left ear hearing loss, the claim for right ear hearing loss is appropriately considered on the merits rather than as a claim to reopen.  However, because the Veteran's claim for left ear hearing loss did not originate at the same time as his claim for right ear hearing loss, the two claims are listed as separate issues on the cover page of this decision.  

Additionally, with regard to the Veteran's claim for entitlement to service connection for a cervical spine disorder, it does not appear that the Veteran submitted a timely substantive appeal following a June 2005 Statement of the Case, which continued to deny this claim that was filed in September 2004.  Notwithstanding the above, the RO advised the Veteran in a June 2006 notice letter that the claim for a cervical spine disorder "is currently an appeal issue."  Moreover, the RO issued a deferred rating decision in January 2008 that indicated that a December 2005 VA Form 9, which did not specify the specific issue being appealed, would be interpreted as a substantive appeal for the cervical spine.  However, this Form 9, even if it is construed to be an appeal of the cervical spine claim, does not appear to be timely because the service-connection claim was filed in September 2004 and the substantive appeal was not received within 60 days of the June 2005 Statement of the Case.  Regardless, the RO reactivated the appeal for service connection for the cervical spine and reissued a Supplemental Statement of the Case in February 2008 that specifically listed this claim as an appellate issue.   Additionally, the Board took testimony on this issue at an April 2008 hearing and included this issue in its July 2009 remand.  As the RO has taken actions to indicate to the Veteran and his representative that the issue of entitlement to service connection for a cervical spine disability is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  To hold otherwise would be to unfairly penalize the Veteran for the erroneous information that was provided to him by the regional office.  

With regard to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) that is listed on the cover page, the Board acknowledges that the Agency of Original Jurisdiction (AOJ) has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran submitted a January 2005 statement in conjunction with his claim for a higher rating for his lumbosacral spine disability and indicated that he is "not able to work because of the service-connected disabilities."  (At present, it is noted that the Veteran is only service-connected for degenerate joint and disc disease of the lumbosacral spine.)  In addition, a January 2010 examination report noted that the Veteran stopped working due to low back pain.  Because entitlement to TDIU is part of the Veteran's increased rating claim, the proper action here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.

The appellant testified before the undersigned Acting Veterans Law Judge in April 2008.  A transcript of the hearing is of record.

This appeal was previously before the Board in July 2009, at which time the Board remanded these matters for additional development.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Federal Records

The Board finds that additional development is required before the Veteran's claims can be decided.  Here, the Veteran's service records, with the exception of a line of duty report for a 1992 injury and some personnel records, have not been obtained.  The Board's July 2009 remand directed the Agency of Original Jurisdiction (AOJ) to make further efforts to obtain the Veteran's missing service treatment records from his periods of service in the National Guard.  The AOJ was asked to attempt to obtain records from "The National Guard Bureau, State of Texas, and/or the National Personnel Records Center or any other appropriate agency or location" and to document such attempts.   The AOJ contacted the NPRC and received a negative response, and it was recommended that VA contact the Adjutants General's Office in the state in which the Veteran last served.  However, previously of record is an April 2004 response from the State of Texas Adjutants General that had provided a line of duty determination for a 1992 back injury and noted that the remainder of the Veteran's records had been sent to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Notwithstanding the negative reply, there is no evidence of record that the National Guard Bureau was contacted.  According to the VA Adjudication Procedure Manual, the National Guard Bureau may be contacted if the appropriate State Adjutant General could not provide the Veteran's records.  See M21-MR Part III.iii.2.K.76.w.  As a result, this case must again be remanded so that the AOJ can contact the National Guard Bureau and attempt to obtain the Veteran's records.  If service treatment records cannot be obtained after the actions outlined above have been attempted, the Veteran must be notified of the unavailability of these records in accordance with 38 C.F.R. § 3,159(e) (2011).  

Additionally, the Board recognizes that, should the AOJ not be able to locate and obtain the service treatment records on remand, there is a heightened obligation to assist the appellant in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In this case, although the Veteran has indicated his awareness that his records are unavailable, it does not appear that he was advised that he could submit alternate forms of evidence to support his claim.  As such, the Board finds that, on remand, the Veteran should also be advised that he may submit evidence from alternative sources to establish his claims for service connection if attempts to locate his service treatment records are unsuccessful.  See Washington, 19 Vet. App. at 369-70 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004); Garlejo v. Derwinski, 2 Vet. App. 619, 620-21 (1992)).  Such alternate forms of evidence may include "buddy statements" from fellow service members.

Further, documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  To the extent that the Veteran may have received any additional treatment at a VA facility since May 2010, the AOJ is directed to obtain any new VA treatment records relating to the issues on appeal.  

Non-Federal Records

The Veteran has also indicated that he was medically retired from his last job.  See December 2004 VA Physical Therapy Note.  In an August 2005 VA Form 21-526, the Veteran stated that he was employed by the State of Texas Military Facilities Commission and that he lost approximately 6 months of work due to disability.  These records are relevant to the Veteran's increased rating claim and may be potentially relevant to his claims for service-connection.  Once VA becomes aware of the existence of relevant records before deciding a claim, VA will notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2) (2011).  Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request. 38 C.F.R. § 3.159 (c)(1).  Accordingly, with the appellant's consent and authorization, these potentially relevant records should be obtained and associated with the claims file.
 
VCAA Notice

With regard to the Veteran's claim for entitlement to service connection for a cervical spine disorder, a VCAA notice letter sent to the Veteran in February 2005 only provided the Veteran with information on how to establish service connection on a secondary basis.  The Veteran has claimed, however, that he injured his neck at the same time he injured his low back in service.  Therefore, he must be also provided with notification on how to establish this claim on a direct basis.  See, generally, Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete information can render a VCAA notice letter inadequate).

Regarding the issue of entitlement to TDIU, the Veteran has not yet been provided with appropriate notice and assistance under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As such, the Veteran should be provided with appropriate TDIU notice on remand and the claim should be fully developed, to include asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.

Adequate VA Examinations/Opinions

With regard to the Veteran's claim for an increased rating for his lumbosacral spine disability, to include the inferred claim for TDIU based on this disability pursuant to Rice, the Board finds that a remand is necessary for a new VA examination.  As an initial matter, the July 2009 remand expressly directed that "[t]he claims file must be furnished to the examiner for review in connection with the examination."  However, the January 2010 report of VA examination for the spine noted that "[t]he C-file is not available for review."  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As a result, this case must again be remanded so that the examiner can review the entire claims file in connection with the examination of the spine.  

Moreover, the evidence demonstrates potential neurological manifestations related to the Veteran's lumbosacral spine disability.  In this regard, upon evaluation to establish primary care at VA in October 2004, the Veteran reported nocturia, two to three times per night.  A VA neurological consultation report of January 2005 and a July 2005 VA treatment report noted that knee jerks and ankle jerks were 1+ bilaterally.  In a September 2005 VA treatment report, motor examination revealed generalized weakness in the lower extremities and increased weakness at knee flexions (4/5).  A September 2005 VA examination report for the spine noted complaints of weakness in the legs with some instability and stumbling, and it was noted that there was "some urinary leakage because he cannot make it to the toilet in time."  A VA admission report from April 2006 indicated a history of numbness with a comment of "back pain."  Additionally, a more recent January 2010 VA examination indicated a positive Lasegue's sign at 0 to 70 degrees bilaterally.  Thus, on remand, a VA examination is necessary for purposes of identifying and assessing the severity of any neurological manifestations related to the Veteran's service-connected degenerative joint and disk disease of the lumbosacral spine.

Further, having determined that the issue of TDIU is properly raised by the record as part and parcel of the Veteran's claim for an increased rating for a lumbosacral spine disability, the examiner also will need to be requested to ascertain the level of functional impact the Veteran's service-connected disability has with respect to his ability to engage in substantially gainful employment in light of his work history and level of education.  In this regard, the Board notes that SSA records and VA treatment records note his difficulty reading and writing.  Thereafter, the AOJ will need to adjudicate the issue of TDIU.

With regard to the Veteran's service connection claims for hearing loss, the AOJ obtained a medical opinion from a VA audiologist pursuant to the Board's July 2009 remand, which specifically requested the examiner to address the Veteran's evidence of noise exposure during service, including the firing of ceremonial artillery battery.  In a January 2010 addendum opinion, the VA examiner stated, "In the absence of any evidence of noise exposure or acoustic trauma while on active duty, the absence of any audiometric data for the period of active military service, the absence of any hearing loss complaint until long after separation from the Reserves, it is less likely than not current hearing loss is related to an in-service event or injury, including acoustic trauma."  However, the VA examiner's statement that there is no "evidence of noise exposure or acoustic trauma" is inaccurate, as the Veteran provided lay statements, including from himself, his daughter, and a fellow service member, relating a history of exposure to noise during funeral services and also during his two-week exercises for ACTUDRA.  Rather, the examiner appears to have based his opinion solely and erroneously on the absence of objective medical evidence in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven without contemporaneous medical evidence"); see also McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (concluding that the lack of actual evidence does not constitute substantive negative evidence).

Because the January 2010 VA audiologist impermissibly relied on the absence of objective medical evidence as explanation for the rendered opinion, the Board finds the opinion to be inadequate and that, under VA's duty to assist the claimant, a remand is necessary so that the Veteran may be provided with an adequate VA examination and opinion.  "[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citations omitted).  On remand, therefore, the Veteran should be scheduled for a new audiology examination, and the VA examiner is directed to accept, based on the Board's factual finding, that the Veteran was exposed to noise in service, including from weapons fire from ACTDUTRA service and as a member of a ceremonial salute battery.  In the report, the examiner is requested to address the lay statements of exposure to noise in service.  In addition, the VA examiner is directed to review and consider the internet article submitted by the Veteran regarding the relationship between hearing loss and noise exposure, which may be "unavoidable . . . because some exposures . . . are so extreme that they will exceed the protective capability of hearing protective devices." 

Lastly, the Board finds that VA examinations and opinions as to etiology are required for the Veteran's claimed cervical spine disorder and headaches.  At his April 2008 hearing, the Veteran and his representative asserted that his cervical spine disability and headaches were both caused by his service connected lumbar spine disability.  The Veteran also asserted that when he fell and injured his lower back, he hurt his neck as well and was given a neck brace to wear after his injury.  He also has attested to continuity of symptomatology of neck pain and headaches since service.  When, as here, a Veteran's service treatment records are not available, VA's duty to assist, and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, are heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on record for VA to make a decision on the claim.  The threshold set forth in McLendon is low, and given VA's heightened duty to assist when service treatment records are missing, a VA examination is necessary to determine whether the Veteran's cervical spine disability and headaches are related to service or may otherwise be caused or aggravated by his service connected lumbar spine disability.  Without such medical evidence, the record is insufficient to decide these claims.

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Contact the National Guard Bureau in accordance with the procedures set forth in the VA Adjudication Procedure Manual, M21-MR, as well as any other appropriate sources, if any, for purposes of attempting to obtain all of the Veteran's service treatment records.  All efforts to obtain the records must be documented and, if a negative response is received, it must be associated with the Veteran's claims folder.  If service treatment records cannot be obtained, notify the Veteran of the unavailability of these records and that he may submit evidence from alternative sources to establish his claims for service connection.  

2.  Provide the Veteran with a VCAA duty to notify notice letter regarding his service-connection claim for a cervical spine disorder that specifically advises the Veteran of the information and evidence that is needed to substantiate his service-connection claim on a direct basis.  Also, provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  

3.  Obtain all of the Veteran's VA treatment records and progress reports from May 2010 until the present from the Central Texas Veterans VA Healthcare system related to the issues on appeal.

4.  Upon obtaining any necessary clarification, and authorization and consent to release information, the AOJ should obtain and associate with the claims file copies of all records from the State of Texas concerning the Veteran's disability retirement.

5.  After accomplishing the above, the Veteran should be scheduled for VA orthopedic and neurological examinations to ascertain the current nature and severity of his service-connected degenerative joint and disk disease of the lumbosacral spine.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

The examiner is also specifically asked to address these matters:  

(a.)  In addition to performing range of motion testing, the examiner is requested to address whether the Veteran's complaints of pain on motion, weakness, instability, and/or fatigueability of the lumbosacral spine are indications of functional loss, and if so, express that degree of impairment in terms of additional degrees of limitation of motion.

(b.)  The examiner is also requested to comment on the presence or absence of neurological symptomatology associated with the Veteran's service-connected spine disability, and if present, to identify the nerve(s) involved.  The examiner is also specifically requested to provide an opinion as to whether the lower extremity weakness and nocturia documented in the claims file are neurological manifestations of the Veteran's lumbosacral spine disorder, or are otherwise etiologically related to the lumbosacral spine disorder.  
(c.)  The examiner is also requested to describe the level of functional impairment caused by the Veteran's service-connected lumbosacral spine disability in light of his work history and level of education.  The examiner must acknowledge SSA records and VA treatment records noting his difficulty reading and writing.  In describing the level of functional impairment, the examiner is requested to address the impact on both physical and sedentary levels of employment, to include describing what the Veteran can, and cannot do, from a medical assessment point of view.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

6.  The AOJ should schedule the Veteran for a VA audiological examination to evaluate the nature and etiology of his claimed bilateral hearing loss.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  Any indicated tests, if any, should be scheduled as deemed appropriate by the examiner.

As part of the examination report, the examiner is requested to provide an opinion as to:

(a.) whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that hearing loss is related to a disease or injury incurred in or aggravated by active duty for training (ACTDUTRA), to include exposure to loud noises from weapons fire; and

(b.) whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that hearing loss is related to an injury incurred in or aggravated by inactive duty for training (INACDUTRA) (the Board parenthetically notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2002) as the basis for establishing service-connection related to periods of INACDUTRA).

In providing these opinions, the examiner is directed to accept as fact that the Veteran was exposed to in-service noise exposure based on the nature and duties of his service, including from weapons fire from ACTDUTRA service and as a member of a ceremonial salute battery.  In addition, the examiner is requested to address the internet article submitted by the Veteran regarding the relationship between hearing loss and noise exposure, which may be "unavoidable . . . because some exposures . . . are so extreme that they will exceed the protective capability of hearing protective devices."

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

7.   Schedule the Veteran for a VA spine examination to determine the nature, extent, and etiology of his claimed cervical spine disorder.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  Any indicated tests, if any, should be scheduled as deemed appropriate by the examiner.

For each diagnosed disability of the cervical spine, the examiner should provide an opinion as to:

(a.) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the cervical spine disability was caused or aggravated by the Veteran's service connected lumbar spine disability; 

(b.) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the disability is related to a disease or injury incurred in or aggravated by active duty for training (ACTDUTRA), to include a 1992 fall down stairs; and

(c.) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the disability is related to an injury that was incurred in or aggravated by inactive duty for training (INACDUTRA) (the Board parenthetically notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2002) as the basis for establishing service-connection related to periods of INACDUTRA).
 
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

8.  Schedule the Veteran for an appropriate examination to determine the nature, extent, and of his claimed headaches.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  Any indicated tests, if any, should be scheduled as deemed appropriate by the examiner.  

If a diagnosis of headaches is made, the examiner should provide an opinion as to:

(a.) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the headaches were caused or aggravated by his service connected lumbar spine disability; 

(b.) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the disability is related to a disease or injury incurred in or aggravated by active duty for training (ACTDUTRA), to include a 1992 fall down stairs; and

(c.) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the disability is related to an injury was incurred in or aggravated by inactive duty for training (INACDUTRA) (the Board parenthetically notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2002) as the basis for establishing service-connection related to periods of INACDUTRA).
 
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

9.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal, to include whether the Veteran is entitled to a TDIU rating.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



